                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

UNITED STATES TRUSTEE FOR THE
WESTERN DISTRICT OF WISCONSIN,
                                                                ORDER
                            Appellant,
                                                               18-cv-823-bbc
              v.

CRANBERRY GROWERS COOPERATIVE,

                            Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Appellant United States Trustee for the Western District of Wisconsin has filed an

unopposed motion to hold the appeal in abeyance and suspend the briefing schedule pending

resolution of the parties’ pending petitions for direct review by the United States Court of

Appeals for the Seventh Circuit. The motion will be granted.

       Appellant United States Trustee objects to the entry of an order by the United States

Bankruptcy Court for the Western District of Wisconsin preventing appellant from

collecting certain delinquent statutory fees from the debtor, appellee Cranberry Growers

Cooperative d/b/a CranGrow. Bkr. dkt. ##389 & 390. Appellant filed a timely notice of

appeal of this order on October 4, 2018. Dkt. #392. The bankruptcy court certified the

matter for direct appeal to the court of appeals under 28 U.S.C. § 158(d)(2)(A) and Fed. R.

Bankr. P. 8006(a). Dkts. ## 404 & 405. Both parties have filed timely petitions for direct

review in the court of appeals under 28 U.S.C. § 158(d)(2)(A) and Fed. R. Bankr. P.


                                             1
8006(a).




                                         ORDER

       IT IS ORDERED that the unopposed motion of both Appellant United States

Trustee for the Western District of Wisconsin and Appellee United States Bankruptcy Court

for the Western District of Wisconsin is GRANTED. This matter will be held in abeyance

pending resolution of the pending petitions for direct review.




       Entered this 28th day of November, 2018.

                                          BY THE COURT:



                                          /s/
                                          __________________________________
                                          BARBARA B. CRABB
                                          District Judge




                                             2
